Name: Commission Regulation (EEC) No 849/84 of 30 March 1984 amending for the third time Regulation (EEC) No 591/84 introducing a countervailing charge and suspending the preferential customs duty on imports of apples originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 84 Official Journal of the European Communities No L 88/67 COMMISSION REGULATION (EEC) No 849/84 of 30 March 1984 amending for the third time Regulation (EEC) No 591/84 introducing a countervailing charge and suspending the preferential customs duty on imports of apples originating in Turkey this duty should be applied with effect from the afore ­ said date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 591 /84 of 7 March 1 984 (3), as last amended by Regulation (EEC) No 735/84 (4), introduced a countervailing charge and suspended the application of the preferential customs duty on imports of apples originating in Turkey ; Whereas for apples (subheading 08.06 A II c) of the Common Customs Tariff) the conventional rate of duty has been fixed, with effect from 1 April 1984, at 6 % subject to a minimum of 1,40 ECU per 100 kilo ­ grams net ; whereas, for apples originating in Turkey, HAS ADOPTED THIS REGULATION : Article 1 1 . The -fate of 8,8 % subject to a minimum of 2,08 ECU per 100 kilograms net referred to in Article 1 (2) of Regulation (EEC) No 591 /84 shall be replaced, with effect from 1 April 1984, by the rate of 6 % subject to a minimum of 1,40 ECU per 100 kilograms net. 2 . With effect from 1 April 1984, '08.06 A II b)' in paragraph 1 of the said Article shall be replaced by *08.06 A II c)\ Article 2 This Regulation shall enter into force on 31 March 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 198 , 21 . 7 . 1983 , p. 2. (3) OJ No L 66, 8 . 3 . 1984,. p. 12. (&lt;) OJ No L 78 22 . 3 . 1984, p. 9 .